Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing submitted on 06/11/2020 is considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to amendment.
Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17, recites the limitation "generated token" in lines 10 and 7 consecutively.  There is insufficient antecedent basis for this limitation in the claim. For examination purpose the limitation of “generated token” read as “the unique token”. Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kakadiaris et al.(US 2017/0125034 A1) herein referred as Kaka et al. in view of Border et al.(US 20130278631 A1) further in view of Taillefer et al.(US 2011/0156898 A1).

Regarding Claims 1, and 17, Kaka et al. teach: A remote distress monitor comprising (Fig.1, The intelligent acoustic monitoring system 100  ): a microphone array (Microphones 112, [0024] multiple microphones 112 may be located…[0036] …multiple distributed microphones 112 ) configured to detect audio data (environmental sounds) and generate sound data (acoustic data) ([0013] The system includes a microphone, which captures environmental sounds as acoustic data. Receiving the acoustic data from the microphone may include transfer of digital samples of the acoustic data from an analog-to-digital converter to the processor, reading digital samples from intermediate storage, etc.); a memory storing machine-readable instructions and a control system including one or more processors (device 102 including processor 104) configured to execute the machine- readable instructions to: analyze the generated sound data (acoustic data) to recognize a distress sound  ([0013] I The system includes a microphone, which captures environmental sounds as acoustic data. In some cases, the microphone may be integrated into the computing device itself, while in other cases the microphone may be coupled to the processor over a wired or wireless network, or other similar connection. The system, which, as explained above, may include a smartphone or other computing device, also includes a processor coupled to the microphone. The processor performs an acoustic analysis on the data to generate an acoustic signature. [0014] The computing device 102 includes a processor 104 coupled to a hardware memory 106. The processor 104 may be a general-purpose microprocessor, a digital signal processor, a microcontroller, or other device capable of executing instructions retrieved from a computer-readable storage device. In certain embodiments, instructions from a non-transitory computer-readable medium 108 may be stored in the memory 106 for subsequent execution by the processor 104. [0012] vocal stress, sleep quality, or the severity of a cough, [0015] baby is hungry,  or baby needs to be changed [0016] illness [0017]  signs of activity or distress [0021] ailment or distress [0022] physical activity as judged by sounds of movement, footsteps, and the like. [0038] parades, riots, traffic jams, drunk drivers, tornadoes, earthquakes, and tsunamis.); based at least in part on the analysis, generate a token (an acoustic signature, i.e. [0015] baby’s cries [0016] sound profile include crying, movements, burping, flatulence, the voice of a caretaker, disturbing noises such as traffic, car alarms, animal sounds, or others, [0018] sounds of Whooping Cough (pertussis) [0022] crying, whining [0033] the sound of brakes and tires squealing, and horns) associated with the audio data detected by the microphone array ([0013] The processor performs an acoustic analysis on the data to generate an acoustic signature.), the audio data being representative of one or more sounds associated with a distress event(a particular event, i.e. [0012] vocal stress, sleep quality, or the severity of a cough, [0015] baby is hungry,  or baby needs to be changed [0016] illness [0017]  signs of activity or distress [0021] ailment or distress [0022] physical activity as judged by sounds of movement, footsteps, and the like. [0038] parades, riots, traffic jams, drunk drivers, tornadoes, earthquakes, and tsunamis.)  ([0013] Based on a result of the acoustic analysis, the processor identifies a particular event indicated by the acoustic signature, for example by comparing attributes of the signature to a lookup table, database, or other data organization structure.); and transmit, via a communications network, compressed (analog-to-digital converter compressed the acoustic signature) token (acoustic signature) to an electronic device (caretaker or patent’s device e.g. smartphone) to cause a distress response action to occur, the distress response action being associated with the distress event ([0013] The system, which, as explained above, may include a smartphone or other computing device, also includes a processor coupled to the microphone. In some cases, the microphone may be integrated into the computing device itself, while in other cases the microphone may be coupled to the processor over a wired or wireless network, or other similar connection. Receiving the acoustic data from the microphone may include transfer of digital samples of the acoustic data from an analog-to-digital converter to the processor, reading digital samples from intermediate storage, etc.The processor performs an acoustic analysis on the data to generate an acoustic signature. …the processor identifies a particular event indicated by the acoustic signature. In response to identifying a particular event indicated by the signature, the processor may then perform a type of remedial action. [0015] The data organization structure may also be generated by the processor 104 in conjunction with input provided by a user, such that the computing device 102 “learns” to associate particular acoustic signatures with particular events. [0036] The intelligent acoustic monitoring system 100 may also be deployed in a networked or distributed manner, where multiple systems 100 or at least multiple distributed microphones 112 used by a single computing device 102 provide networked information services. [0017] Although not limiting, remedial action may include the generation of a communication message to a parent's device (e.g., smartphone) or as noted above the logging and subsequent presentation of a summary of the child's activity, ailments, and possible correlation between these and other observed acoustic signatures. [0022] Acoustic signatures corresponding to eating may be noted, and the time since a previous meal may be used to interpret later sounds and alert caretakers, for example through the remedial action of generating a communication message or other message to a caretaker.).

Kaka et al.  do not explicitly teach: steerable microphone arrays configured to detect audio data.
Using a steerable microphone arrays to detect sound in an environment is well-known in the art, such as Border et al. teach: steerable microphone arrays configured to detect audio data ([0845] The microphone arrays 3902 are specifically tuned to enable capture of human voices in an environment with a high level of ambient noise. The microphones may be directional, steerable, and covert. Microphones 3902 provide selectable options for improved audio capture, including omni-directional operation, or directional beam operation. Directional beam operation allows a user to record audio samples from a specific individual by steering the microphone array in the direction of the subject individual.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Kaka et al. to include “steerable microphone arrays” in the teaching of Border et al. above in order to improve audio capture or recording audio samples from a specific individual by steering the microphone array in the direction of the subject individual.
Kaka et al. in view Border et al. do not teach: add the generated unique token as a preamble to an outbound compressed voice/sound stream that is serialized and/or compressed from the detected audio data; and transmit, via a communications network, the compressed voice/sound stream and the unique token to the electronic device to cause a distress response action to occur.
Taillefer et al. teach: add the unique token (unique identification code) as a preamble, to an outbound compressed voice/sound stream that is serialized(Fig.8) and/or compressed from the detected audio data; and transmit, via a communications network, the compressed voice/sound stream and the unique token to the electronic device to cause a distress response action to occur (See Fig.8, [0010] The personal unit also has a transceiver for receiving a sound event message representative of a sound event detected in the environment. The sound event message comprises the unique identification code and the transceiver considers the sound event message only if the unique identification code is listed in the register. The personal unit also has an output module for notifying of the considered sound event message, and an input module for adding and removing registered identification codes from the register. [0025] Any time an event is detected by a sound detection unit 14 or an electrical detection unit 16, the given detection unit sends an event message corresponding to the event using an internal transceiver. [0065] In this embodiment, the unique ID code 150, 250, 350 and 450 (see FIGS. 2, 4, 5 and 6) is provided by the unique serial number of the CPU of the unit, but the ID code could also be recorded otherwise. This code is used to encrypt the exchanged messages such that only messages from units pertaining to the environment sensing system 10 are received.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Kaka et al. in view of Border et al. to include the teaching of Taillefer et al.  above in order to encrypt the exchanged messages such that only messages from units pertaining to the environment sensing system  are received.

Regarding Claim 2: The remote distress monitor of claim 1, wherein the steerable microphone array is physically fixed relative to a housing (Kaka et al., housing of device 102 of system 100) of the remote distress monitor (See rejection of claim 1 specifically Kaka et al., where disclosed that microphone is located around a house and connected through a network with the device 102, which examiner interpreted as physically fixed relative to a housing (Fig.1, device 102) of the remote system 100 ([0013] In some cases, the microphone may be integrated into the computing device itself, while in other cases the microphone may be coupled to the processor over a wired or wireless network, or other similar connection. [0014] Turning now to FIG. 1, a system 100 is shown that includes a computing device 102, such as a smartphone, personal computer, or dedicated device for intelligent acoustic monitoring. The computing device 102 includes a processor 104 coupled to a hardware memory 106. The processor 104 may be a general-purpose microprocessor, a digital signal processor, a microcontroller, or other device capable of executing instructions retrieved from a computer-readable storage device. The processor is also coupled to a microphone 112, which may be integrated into the computing device 102 itself, or coupled to the computing device 102 by way of a wired or wireless link, either directly to the processor 104 or to another hardware element of the computing device such as the network interface 110.  [0024] In certain embodiments, multiple microphones 112 may be located around a user's house.). 

Regarding Claim 3: The remote distress monitor of claim 1, wherein at least portions of the steerable microphone array, the memory, and the control system are positioned within a housing (Kaka et al. Fig.1, device 102) of the remote distress monitor (See rejection of claim 2).

Regarding Claim 4: The remote distress monitor of claim 1, wherein the steerable microphone array includes a plurality of microphones and an adaptive amplitude and phasing circuit (See rejection of claim 1 and Kaka et al. [0013] The processor performs an acoustic analysis on the data to generate an acoustic signature. For example, filtering or other types of frequency and/or amplitude analysis may be performed to identify distinctive features of the captured acoustic data, or to remove extraneous (e.g., background) noise components from the data.).

Regarding Claim 5: The remote distress monitor of claim 4, wherein the adaptive amplitude and phasing circuit of the steerable microphone array is configured to generate the sound data based at least in part on adjusting an amplitude of the audio data, a phase of the audio data, or both (See rejection of claim 4).

Regarding Claim 6: The remote distress monitor of claim 1, wherein the electronic device is a third party server, an emergency call center, or a third party's mobile device (See rejection of claim 1 and Kaka et al. teaching [0014] Turning now to FIG. 1, a system 100 is shown that includes a computing device 102, such as a smartphone, personal computer, or dedicated device for intelligent acoustic monitoring. [0043] The profile for the baby may be stored in memory 106 or in a remote location such as on a server or in the cloud. The profile includes information such as acoustic signatures of various types of crying and which sound or song is best for calming particular types of crying. [0044] Embodiments of the present disclosure may also pertain to a data collection interface to aid in classifying various sounds, in particular crying sounds as they are related to a baby monitoring device. For example, an app may be provided that leverages a cross-platform framework (i.e., works on Android, iOS, and other known development platforms) and that includes an interface for: i) login/registration; ii) a user page after login; iii) an add subject page; and iv) a subject page. The Login/Registration page allows the data collection participants to register for an account and login after an account is created. A client-side authentication may be used for valid credentials. The user page may be unique to each account registered at the server.) .

Regarding Claim 7:The remote distress monitor of claim 1, wherein the electronic device includes a speaker of the remote distress monitor (See rejection of claim 1 and Kaka et al. teaching [0014]Some embodiments of the computing device 102 may also include a speaker, amplifier, and other sound generation circuitry and components.).

Regarding Claim 8: The remote distress monitor of claim 7, wherein the distress response action includes playing a sound stream on the speaker, and wherein the sound stream corresponds to a verbal response for the distress event (See rejection of claim 1 and Kaka et al. teaching [0020] The intelligent acoustic monitoring system 100 may also be used to intervene; that is, to provide a remedial action that interacts with the child or individual being monitored. For example, the computing device 102 (or a speaker coupled to the computing device 102) may play any of several sounds or musical selections thought to be potentially ameliorative or soothing in response to an event such as a child being upset or unsettled. The computing device 102 may also monitor the response (i.e., through further acoustic monitoring) to the sounds generated and based on the improvement or devolvement of the sounds of crying and distress, begin to select more effective soothing sounds with the passage of time, and the accumulation of data for the specific child. Sound selections may include white noise, the sounds of water or wind, birdsong, music from any of many genres and cultural origins, as well as recordings of people's voices, whether talking or singing to the child.).

Regarding Claim 9: The remote distress monitor of claim 8, wherein the verbal response for the distress event is associated with a feedback confirming a request for assistance is needed for the distress event (See rejection of claim 1 and specifically Taillefer et al. [0029] Optionally, the user may subscribe to a central assistance service which allows the user to request immediate assistance to an auxiliary service, i.e., a central station, at any time using the input module 20, i.e. push button 2 located on the personal unit 12. Accordingly, a request message is transmitted to a central station interfacing unit 26 using the personal unit transceiver. The central station interfacing unit 26 contacts the central station using a phone line (e.g. a telco landline or a long range wireless, such as cellular) or an internet connection. In response to the request, the central station may contact the user through his/her personal unit 12 by displaying inquiries or messages on the output module 18. The inquiries will typically consist of multiple-choice questions that can be answered by pressing the push button of the input module 16 corresponding to the answer. An exemplary question is: "Please confirm that you require the police to come to your place. Press 2 to confirm, press 3 to request a different assistance, or press 4 to cancel the request". The user may then confirm that immediate assistance is actually required using the push buttons of the input module 20 or communicate the problem initiating the request for receiving adapted assistance. This affirmative message from the central station can be used to reassure the user: "Police were advised and should be there in 5 minutes". And also see [0030]).

Regarding Claim 10: The remote distress monitor of claim 1, wherein the electronic device (caretaker or parental smartphone) is external (connected through network) to the remote distress monitor (See rejection of claim 1).

Regarding Claim 11: The remote distress monitor of claim 1, wherein the token, which is associated with a specific sound and/or a series of sounds, includes a code name, a string of numbers, a unique numeric value, or any combination thereof (See rejection of claim 1 and Fig.8).

Regarding Claim 12:The remote distress monitor of claim 1, wherein the generated sound data from the steerable microphone array is not transmitted to the electronic device (See rejection of claim 1, specifically Taillefer et al. [0067] In order to avoid interference between environmental sensing systems in a proximate neighborhood, the transceiver 140 only accepts event messages from units registered in the configuration register 148.).

Regarding Claims 13 and 18:The remote distress monitor of claim 1, wherein the analyzing the generated sound data includes: receiving predetermined distress sound library data in a distress sound subset of a library (database of acoustic signature), the predetermined distress sound library data including a plurality of predetermined sounds (cry, burping, whining, sounds of slipping belt, squealing of tires, car alarm, animal sounds or other sounds etc.) associated with stored distress events (distress events, i.e. need help, hungry, need change, suffering allergies, house burglary, watching TV, riots, traffic jams, drunk drivers, and weather conditions such as tornadoes, earthquakes, and tsunamis and other events etc.); and comparing the generated sound data (attributes of acoustic signature corresponding to a particular event) from the steerable microphone array to the received predetermined distress sound library data (See rejection of claim 1, specifically Kaka et al. teaching: [0013] Receiving the acoustic data from the microphone may include transfer of digital samples of the acoustic data from an analog-to-digital converter to the processor, reading digital samples from intermediate storage, etc. The processor performs an acoustic analysis on the data to generate an acoustic signature. For example, filtering or other types of frequency and/or amplitude analysis may be performed to identify distinctive features of the captured acoustic data, or to remove extraneous (e.g., background) noise components from the data. Based on a result of the acoustic analysis, the processor identifies a particular event indicated by the acoustic signature, for example by comparing attributes of the signature to a lookup table, database, or other data organization structure. In response to identifying a particular event indicated by the signature, the processor may then perform a type of remedial action. [0015] The memory 106 may store a lookup table, database, or other data organization structure that associates particular acoustic signatures (or elements of acoustic signatures, such as filtered frequency components, amplitude components, and the like) with corresponding events. For example, a user's baby's cries may correspond to a first acoustic signature that indicates the baby is hungry, or a second acoustic signature that indicates the baby needs to be changed. The processor 104 may receive acoustic data that corresponds to certain acoustic signatures, prompt the user for input to identify the event that is occurring, and then based on the user input, populate the data organization structure in memory 106 to associate these events with the corresponding signatures. [0018] Embodiments of the present disclosure may also characterize child sounds against standards, databases (local in memory 106 or remote through the network interface 110), or network comparators. [0041]Subsequently, the baby monitor may acquire acoustic data (e.g., from the microphone 112) and generate and analyze an acoustic signature, based on the captured data, locally based on its database of acoustic signatures and associated events. The baby monitor may also access a remote database (e.g., at a server over the Internet). Based on the determined event associated with a particular acoustic signature, the baby monitor may access a playlist of sounds and begin playback for soothing of the baby.).

Regarding Claims 14 and 19: The remote distress monitor of claim 1, wherein the control system is further configured to: receive predetermined phoneme library data  in a phoneme subset of a library (database of acoustic signature), the predetermined phoneme library data including a plurality of predetermined sounds (cry, moaning, burping, whining, sounds of slipping belt, squealing of tires, car alarm, animal sounds or other sounds etc.) associated with stored names or words (attributes of acoustic signature corresponding to a particular distress events, i.e. need help, hungry, need change, suffering allergies, burglary, watching TV, riots, traffic jams, drunk drivers, and weather conditions such as tornadoes, earthquakes, and tsunamis and other events etc.); based at least in part on the analyzing the generated sound data from the steerable microphone array, convert the generated token to a name or word(attributes of acoustic signature corresponding to a particular distress events, i.e. need help, hungry, need change, suffering allergies, burglary, watching TV, riots, traffic jams, drunk drivers, and weather conditions such as tornadoes, earthquakes, and tsunamis and other events etc.); compare the converted token to the received predetermined phoneme library data; and cause the electronic device to execute the distress response action based at least in part on the comparison (See rejection of claim 13).

Regarding Claim 15: The remote distress monitor of claim 1, wherein the distress response action includes (i) recording an IP address associated with a location of the steerable microphone array, (ii) displaying the location of the steerable microphone array, (iii) recording subsequent audio data detected by the steerable microphone array, (iv) recording subsequent sound data generated by the steerable microphone array, (v) dispatching an intervention, (vi) creating a potential mitigating response, or (vii) any combination thereof (See rejection of claim 1 and also see Taillefer et al.  [0065] Each unit, including sound detection units 14, electrical detection units 16, the personal units 12 and the bedside unit 24, has a unique identification (ID) code. In this embodiment, the unique ID code 150, 250, 350 and 450 (see FIGS. 2, 4, 5 and 6) is provided by the unique serial number of the CPU of the unit, but the ID code could also be recorded otherwise. This code is used to encrypt the exchanged messages such that only messages from units pertaining to the environment sensing system 10 are received. Each unit uses a configuration register 148 for listing in memory the ID codes of the other units of the system 10. [0096] Using the LRWT transceiver, the central station and the personal unit can therefore bi-directionally communicate and exchange information, inquiries and answers without involving a fixed central interfacing unit, the central station interface being integrated in the portable personal unit. This allows the user to request immediate assistance anywhere between the house and the workplace or while traveling. The input and output modules may then be used for the user to communicate its location to the central station or the personal unit may include a global positioning system (GPS) in communication with the LRWT transceiver for the location of the user to be automatically communicated to the central station. ).

Regarding Claim 16:  The remote distress monitor of claim 1, wherein the one or more sounds associated with a distress event include a gurgle, a wheeze, a cry, a moan, a screen, a bark, a squak, a hiss, a boom, a fire crackle, a wind howl, a tornad, or any combination thereof (See rejection of claim 1, specifically Kaka et al. teaching.).

Regarding Claim 20:  The method of claim 17, further comprising transmitting, via the communications network, the generated token to the electronic device without transmitting the generated sound data from the steerable microphone array to the electronic device (See rejection of claim 1, specifically Kaka et al. [0017] Although not limiting, remedial action may include the generation of a communication message to a parent's device (e.g., smartphone) or as noted above the logging and subsequent presentation of a summary of the child's activity, ailments, and possible correlation between these and other observed acoustic signatures. ).


 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Fountaine (US 20180325469 A1): Disclosed is a method, a device, a system and/or a manufacture of voice controlled assistance for monitoring adverse events of a user and/or coordinating emergency actions such as caregiver communication. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656